Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 and 22 are withdrawn in light of Unity of Invention, see PCT Rule 13.1 and 13.2, there being no allowable shared technical feature between independent claim 1 and independent claim 21. (please see prior art mapping of the shared technical feature below demonstrating a lack of unity between the two independent claims.) Claim 21 would be eligible for rejoinder if it is amended to include an allowable shared technical feature. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 reads "A system for treating seeds as set forth in claim 3," however, as of the amendments filed 10/24/2022, claim 3 has been cancelled. Therefore, claim 7 should read "A system for treating seeds as set forth in claim 1."  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al (US 2011/0296930 A1, as cited by applicant in IDS dated 11/19/2019) in view of Kaeb (US 20140373441 A1).
Regarding claim 1, Deppermann et al discloses a system for treating seeds, the system 
comprising: a plurality of compartments each defining an interior sized and shaped to receive seeds to be treated, wherein the compartments are rotatable 360 degrees about a rotational axis and are spaced circumferentially apart from one another about the rotational axis (plurality of compartments 128, see para 0043 -0044 and figs 2-3), driver (motor 132, see para 0044 and figs 2-3) configured to rotate the plurality of compartments 360 degrees about the rotational axis; and a seed processing system configured to perform in each compartment a first processing step when the compartment is at a first angular position relative to the rotational axis and a second processing step different from the first processing step when the compartment is at a second angular position different from the first angular position relative to the rotational axis (seed processing system 108 performs loading and unloading at different angular positions, see para 0044 and figs 2-3), wherein the second processing step comprises delivering seed treatment to the compartment (user could deliver treatment to 104 which would then be introduced into 128).
Deppermann et al fails to disclose wherein the seed processing system comprises a treatment 
delivery device configured to deliver the seed treatment into the compartment.
	Kaeb teaches wherein the second processing step comprises delivering seed treatment to the compartment (step b of method claim 9), wherein the seed processing system comprises a treatment delivery device (170) configured to deliver the seed treatment into the compartment (see para 0047).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deppermann et al with the treatment delivery device of Kaeb to ensure the plants are treated for a sufficient amount of time prior to planting.

Regarding claim 2, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the first processing step comprises loading seeds into the compartment (loading of seeds, see para 0044), wherein the seed processing system comprises a seed loader (seed loader 104) configured to load the seeds into each of the compartments when the compartment is in the first angular position.

Regarding claim 4, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the second processing step comprises mixing the seed treatment and the seeds in the compartment (mixing would occur during rotation of 128). 
The modified reference fails to teach wherein  the seed processing system comprises an agitator configured to agitate the seeds and the seed treatment component in the compartment.
Kaeb teaches wherein the second processing step comprises mixing the seed treatment and the seeds in the compartment (the seed processor of Kaeb could be configured to do the mixing as the second step), wherein the seed processing system comprises an agitator (compressed air agitates fluid and seeds, see para 0046) configured to agitate the seeds and the seed treatment component in the compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the agitator of Kaeb to ensure the seeds are all evenly coated with the seed treatment and optimize seed and plant health. 

Regarding claim 5, the modified reference teaches a system treating seeds as set forth in claim 4, and Kaeb further teaches wherein the agitator comprises a fluidizer configured to fluidize the seeds in the compartment (see para 0046).

Regarding claim 6, the modified reference teaches a system treating seeds as set forth in claim 
5, and Kaeb further teaches wherein the fluidizer comprises at least one fluidizing jet and a gas mover (compressed air, see para 0046) configured to discharge a jet of gas through the fluidizing jet.

Regarding claim 7, the modified reference teaches a system for treating seeds set forth in claim 
3, and Deppermann et al further discloses wherein the seed processing system is configured to perform in each compartment a third processing step when the compartment is at a third angular position relative to the rotational axis (seed processing system 108 can be configured to perform different steps at different angular rotations, see para 0044-0045) wherein the third processing step comprises drying the seeds and the seed treatment in the compartment, (drying would occur naturally while the seeds are in compartment 128).
	The modified reference fails to teach the seed processing system comprising a gas mover configured to deliver a jet of gas into the compartment.
	Kaeb teaches the seed processing system comprising a gas mover configured to deliver a jet of gas into the compartment (compressed air, see para 0046).

	Regarding claim 8, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the first processing step comprises loading seeds into the compartment (loading of seeds, see para 0044) and the and the second processing step comprises delivering seed treatment into the compartment (seed treatment can be added to 104 or 128 by a user). 

Regarding claim 9, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein each of the first and second processing steps comprises at least one of: loading seed into the corresponding compartment (first processing step is loading seeds into 128 from 104, see para 0044) delivering seed treatment into the corresponding compartment that is loaded with seeds (seed treatment delivery could be done by hand); mixing the seeds and the seed treatment in the corresponding compartment (mixing occurs due to rotation of 128); drying the seeds and the seed treatment in the corresponding compartment (drying will occur naturally); unloading the treated seeds from the corresponding compartment (second step of unloading seeds to collector 124, see para 0044 and figs 2-3); and conditioning the corresponding compartment when the compartment is empty (other treatments could be applied to the compartment when it is empty).

	Regarding claim 10, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein each of the first and second processing steps are performed concurrently by the seed processing system (first step of loading seeds from 104 into 128 and second step of unloading seeds to collector 124, see para 0044 and figs 2-3). 

	Regarding claim 11, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the driver is configured to continuously rotate the plurality of compartments about the rotational axis (motor 132 is capable of continuously rotating the compartments, see para 0044, figs 2-3).

	Regarding claim 12, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the driver is configured to rotate the plurality of compartments about the rotational axis in stepwise fashion (motor 132 is capable of incremental rotation of the compartments, see para 0044, figs 2-3).

Regarding claim 13, the modified reference teaches a system for treating seeds as set forth in claim 1 and Deppermann further discloses wherein the seed processing system is configured to a batch seed treatment process in each of the compartments (seed processing system 108 is capable of performing the steps in each of the compartments, see para 0043-0044 and figs 2-3). 

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments for claim 1, Examiner respectfully disagrees. The claim 
language of claim 1 only requires “a plurality of compartments each defining an interior sized and shaped to receive seeds to be treated.” This limitation does not require the compartments to be able to hold a plurality of seeds within it simultaneously. Additionally, this limitation does not specify what type of seed, and “sized and shaped to receive seeds” is highly variable based on the type, and therefore size, of seed. 
In response to applicant's argument that that there is no reason to combine the teachings of 
Deppermann with those of Kaeb as Kaeb teaches a separate seed treating compartment, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, Kaeb is simply being used to teach the seed treatment delivery device and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647. 
	In regards to Applicant’s arguments for new claim 21, this claim has been withdrawn according to Unity of Invention, however since the limitations are the same as dependent claims 4 and 5, the arguments will be addressed below. 
	Applicant argues that Deppermann in view of Kaeb fails to teach agitator for agitating the seeds or a fluidizer for fluidizing the seeds. The examiner respectfully disagrees. In paragraph 0088 of Applicant’s specification, jets of fluidizing air are used to agitate and fluidize the seeds. Similarly, in paragraph 0046 of Kaeb, a compressed air source is described that both agitates and fluidizes the seeds of Kaeb. 
In regards to Applicant’s argument that there is no reason to modify Deppermann with fluidizing, Examiner would like to point out that agitating and fluidizing the seeds while they are situated individually could be advantageous as it could result in a more thorough coating and treatment of the seeds. Additionally, apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
In response to applicant's argument that that there is no reason to combine the teachings of 
Deppermann with those of Kaeb and that Kaeb teaches away from combining liquid in compartments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, Kaeb is simply being used to teach the agitator and fluidizer device and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619